DISMISS; and Opinion Filed September 29, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00090-CV

                               CHELSEA L. DAVIS, Appellant
                                          V.
                                HARLAN R. CROW, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC13-14479

                             MEMORANDUM OPINION
                            Before Justices Francis, Myers, and Lewis
                                   Opinion by Justice Francis
       Appellant’s brief in this case was due August 1, 2014. When appellant failed to file her

brief, we notified her, by postcard dated August 4, 2014, that the time had expired and directed

her to file her brief along with an extension motion within ten days. We cautioned that the

failure to file her brief and extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not filed her brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of her brief or this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3 (b), (c).



                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE
140090F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHELSEA L. DAVIS, Appellant                          On Appeal from the 68th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00090-CV        V.                         Trial Court Cause No. DC13-14479.
                                                     Opinion delivered by Justice Francis,
HARLAN R. CROW, Appellee                             Justices Myers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee HARLAN R. CROW recover his costs of this appeal, if
any, from appellant CHELSEA L. DAVIS.


Judgment entered this 29th day of September, 2014.




                                             –2–